HARVEY, P. J.
The questions and issues involved in this case, though relating to bonds of a different road district of Shelby county, are the same as are involved in the case of Twing v. Rhodes (Tex. Com. App.) 41 S.W.(2d) 13, this day decided. The judgment of the trial court in this case, and that of the Court of Civil Appeals, are, in effect, the same as in that case.
We recommend that the judgment of the trial court in this ease, and that of the Court of Civil Appeals affirming same, be reversed, and that judgment be here rendered to the effect that the defendants in error take nothing by their suit.
CURETON, C. J.
Judgments of district court and Court of Civil Appeals, are both reversed, and judgments rendered for the plaintiffs in error, as recommended by the Commission of Appeals.